El Juez Asociado Señoe De Jesús
emitió la opinión :dél tribunal.
R. C. Quiñones presentó una solicitud de certiorari inte-resando la revisión de cierta sentencia que .en grado, dé apelación dictara contra él y su esposa la corte inferior por la cantidad de $106.15. Alega el recurrente que la sentencia dictada contra él es errónea por cuanto la 'cantidad recla-mada por el demandante Luiña procede de cierto contrato-de arrendamiento celebrado exclusivamente por su esposa en relación con el negocio de “salón dé belleza” que ella tiene establecido por su cuenta, y que- por consiguiente;jnb es él responsable de dicha obligación. Invoca el caso de Silva v. Corte, 57 D.P.R. 725.
La cuestión ahora suscitada presenta otra fase del artículo 6 del Código de Comercio que no estuvo envuelta en el caso antes citado. Allí se resolvió que una mujer casada dedi-cada al comercio o a la industria puede- ’ demandar sin el concurso del marido en reclamación de obligaciones contraí-das a favor de dicho negocio o industria; pero el problema jurídico que ahora nos ocupa no es el de la capacidad de la mujer para demandar sin el concurso' del marido, sino determinar la responsabilidad que pueda tener la sociedad de gananciales por las obligaciones contraídas por la miijer como resultado del citado comercio o industria a que sé de-dique.
Para la mejor inteligencia de la cuestión, conviene tener a la vista el artículo 6 del Código de Comercio, que dice así:
Artículo 6. — La mujer casada podrá dedicarse- libremente al co-mercio o a la industria sin otras formalidades que las requeridas para los comerciantes varones. Sólo estarán obligados a las resul-tas del comercio o industria a que se dedicare la mujer, sus bienes privativos, los frutos, rentas e intereses de dichos bienes, los bene-ficios que se obtengan como consecuencia inmediata y directa de' la industria o tráfico a que se dedicare, y los bienes que adquiriere con *440díebos beneficios, pudiendo enajenar todos esos bienes sin consen-timiento del marido. Los demás bienes gananciales quedarán obli-gados a las resultas del ejercicio del comercio o industria por la mu-jer, cuando mediare el consentimiento expreso o tácito del marido. Si el marido quisiere expresar su voluntad de que dichos ganancia-les no queden obligados, lo notificará por escrito, debidamente iden-tificado, a su mujer y al registro mercantil, en donde se liará cons-tar por nota al margen de la inscripción del comerciante.’'
Se observará que con arreglo al transcrito precepto legal, sólo estarán obligados a las resultas del comercio o indus-tria a que se dedicare la mujer, sus bienes privativos, los frutos, rentas o intereses de dichos bienes, los beneficios que se obtengan como consecuencia inmediata y directa de la industria o tráfico, a que se dedicare, y los bienes que adquiera con dichos beneficios. Sin embargo, el propio artículo prescribe también que, en adición a dichos bienes, los demás pertenecientes a la sociedad de gananciales quedarán tam-bién obligados en igual forma, cuando mediare el consenti-miento expreso o tácito del marido para que la mujer se dedique a dicho comercio o industria, y no hubiese él expre-sado su voluntad de que los bienes gananciales no queden obligados, para lo cual lo notificará por escrito, debidamente identificado, a su mujer y al registro mercantil, en donde se hará constar por nota al margen de la inscripción del co-merciante.
De los autos, no aparece que la Sra. Silva de Quiñones se esté dedicando a dicho comercio o industria sin el con-sentimiento del marido.  Por el contrario, surge de las defensas especiales que en contestación a la demanda inter-puso el recurrente, que por lo menos hace nueve años que su esposa viene dedicándose a dicho comercio o industria, y siendo ello así y no apareciendo que el esposo haya expre-sado su inconformidad, surge claramente el consentimiento tácito a que se refiere la ley. Como tampoco aparece de los autos que el marido recurrente haya expresado su voluntad de que los demás bienes gananciales no queden obligados a *441las resultas de dicho comercio o tráfico, pues no aparece qne lo haya notificado a su mujer ni al registro mercantil en la forma prescrita por la ley, ni en ninguna otra, fuerza es concluir qne todos los bienes de lá sociedad conyugal es-tán obligados a las resultas del indicado negocio; pero como el marido es el representante de la sociedad conyugal con-forme dispone el artículo 93 del Código Civil, es él parte necesaria en'el pleito para que dichos bienes puedan quedar sujetos a la sentencia que se dictare. No cometió, pues, la corte inferior el error que se le imputa, al dictar sentencia contra el recurrente.

Procede, por lo expuesto, denegar la expedición del auto solicitado.